tcmemo_2011_127 united_states tax_court warren thomas barry et al petitioner v commissioner of internal revenue respondent docket nos 4754-07l 5026-07l filed date 25882-08l warren thomas barry pro_se sheri redeker barry pro_se miriam c dillard for respondent 1cases of the following petitioner are consolidated herewith for the purpose of this opinion sheri redeker barry docket nos 5026-07l and 25882-08l memorandum opinion wells judge the instant cases are before the court on respondent’s motions for summary_judgment pursuant to rule the issue we must decide is whether petitioners warren thomas barry and sheri redeker barry mr barry and ms barry respectively are entitled to a face-to-face collection_due_process_hearing in each of these cases background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments at the time they filed their petitions petitioners resided in florida docket no 25882-08l ms barry’s and tax years ms barry failed to file income_tax returns for her and tax years respondent therefore prepared returns for ms barry pursuant to sec_6020 respondent subsequently sought to collect by levy ms barry’s liabilities for those years ms barry submitted a request for a collection_due_process_hearing respondent issued a notice of 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure 3at the time of the instant motions mr barry was incarcerated at the federal correctional institution in miami florida and ms barry was incarcerated at the federal correctional institution in coleman florida determination and ms barry sought review of that determination in this court in the case at docket no 8458-00l that case was decided on date when the court entered a stipulated decision sustaining respondent’s determination respondent subsequently mailed to ms barry a notice_of_federal_tax_lien and your right to a hearing with respect to her and tax years and ms barry responded by requesting a collection_due_process_hearing in a letter attached to her request dated date ms barry contended that the internal_revenue_service irs is entitled to impose an income_tax only on federal employees and those who reside in the district of columbia or other parts of the federal zone including irs districts ms barry argued that because she has never resided in such an area the irs has no jurisdiction to impose an income_tax on her in closing her letter ms barry wrote it is high time that americans secure their rights from vicious malicious and deceptive government agents who are acting above the law and blatantly disregard their oath of office i am tired of those in public_office making threats false claims of debt and false claims of being one who is made liable by mailing presentments that lack any reference to an implementing regulation s which must be published in the federal_register as mandated by enacted federal_law on the irs you ma’am are a liar a cheat and a defrauder by your actions you have willfully disregarded and violated enacted federal_law which is evident by your fraudulent notice_of_federal_tax_lien for all to see respondent’s appeals_office informed ms barry that the appeals_office considered the arguments she advanced in her request for a collection_due_process_hearing to be frivolous or groundless and that ms barry would not be entitled to a face-to-face hearing unless she was prepared to discuss issues related to the collection of her tax_liability ms barry subsequently sent respondent’s appeals_office a number of other letters contesting respondent’s determination none of which substantively addressed any collection issues or alternatives the appeals_office eventually denied ms barry’s request for a face-to-face hearing and issued ms barry a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date in its notice_of_determination the appeals_office explained that the only arguments ms barry advanced were frivolous or groundless and that ms barry never proposed any collection alternatives or discussed the payment of her tax_liabilities the notice_of_determination also stated that the appeals_office had verified that requirements of all applicable laws and administrative procedures had been met ms barry timely filed a petition with this court docket no 5026-07l ms barry’s and tax years ms barry also failed to file income_tax returns for her and tax years respondent therefore prepared returns for ms barry pursuant to sec_6020 respondent subsequently sought to collect by levy ms barry’s liabilities for those years ms barry submitted a request for a collection_due_process_hearing respondent issued a notice_of_determination and ms barry sought review of that determination in this court at docket no 8458-00l as noted above the case at that docket number was decided on date when the court entered a stipulated decision sustaining respondent’s determination respondent subsequently mailed to ms barry a notice_of_federal_tax_lien and your right to a hearing for those years and ms barry requested a collection_due_process_hearing the appeals_office conducted a telephone hearing on date in a letter dated date ms barry asked for the opportunity to submit collection alternatives asked for verification that all procedural requirements had been met and contended that all the actions taken by the irs against her were void because the irs had not enacted substantive regulations applicable to ms barry however ms barry’s letter did not actually propose any collection alternatives after additional correspondence respondent issued a notice_of_determination dated date which explained that because the appeals_office considered all of the arguments ms barry raised to be frivolous ms barry was not entitled to the face-to-face hearing she had requested the notice_of_determination also stated that the appeals_office had verified that requirements of all applicable laws and administrative procedures had been met after receiving respondent’s notice_of_determination ms barry filed a complaint in the u s district_court for the middle district of florida the district_court seeking review of respondent’s notice_of_determination on date the district_court dismissed ms barry’s case holding that the district_court lacked jurisdiction to review respondent’s notice_of_determination pursuant to sec_6330 see redeker- barry v united_states aftr 2d ustc par big_number m d fla ms barry appealed the district court’s ruling but the court_of_appeals for the eleventh circuit affirmed the district_court see 476_f3d_1189 11th cir ms barry subsequently timely filed a petition with this court 4the then-applicable version of sec_6330 granted exclusive jurisdiction of ms barry’s case to the tax_court because of our jurisdiction over the underlying tax_liability ie income_tax sec_6330 was amended by the pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made more than days after date which granted the tax_court exclusive jurisdiction over all collection_due_process appeals regardless of whether we have jurisdiction over the underlying tax_liability docket no 4754-07l mr barry’s and tax years mr barry filed an income_tax return for his tax_year on which he reported zero income and zero liability mr barry failed to file income_tax returns for and respondent therefore prepared returns for mr barry’s and tax years pursuant to sec_6020 respondent subsequently mailed to mr barry a notice_of_intent_to_levy and notice of your right to a hearing respondent also mailed to mr barry notices of filing of federal_tax_lien and your right to a hearing mr barry requested a collection_due_process_hearing with respect to the lien notices mr barry requested a face-to-face collection_due_process_hearing with respondent’s appeals_office however the appeals_office informed mr barry that it considered the issues raised in his request for a hearing to be frivolous and that he would not be granted a face-to-face hearing unless he provided the appeals_office with written notice of the specific relevant issues he wished to raise at the hearing the appeals_office also mailed mr barry a copy of the irs publication the truth about frivolous tax arguments in reply mr barry wrote a letter in 5pursuant to sec_6702 the irs imposed a frivolous_return penalty on mr barry for reporting zero income and zero tax_liability on his tax_return mr barry challenged that penalty in the district_court which upheld the penalty see barry v united_states aftr 2d ustc par big_number m d fla which he contended that because he was not a federal employee he was not liable to pay the income_tax in that letter he also argued that the irs’ actions in taxing him were void because those actions were taken without substantive regulations mr barry’s letter requested an opportunity for a face-to-face hearing to discuss collection alternatives but he proposed no collection alternatives the appeals_office denied mr barry’s request for a face-to-face hearing and issued a notice_of_determination dated date in which it explained that because mr barry had proposed no collection alternatives and had advanced only frivolous arguments he was not entitled to a face- to-face hearing the notice_of_determination also stated that the appeals_office had verified that requirements of all applicable laws and administrative procedures had been met after receiving the notice_of_determination mr barry filed a complaint in the district_court seeking review of the notice_of_determination the district_court dismissed mr barry’s complaint on date holding that it lacked jurisdiction to review the notice_of_determination see barry v united_states aftr 2d ustc par big_number m d fla on date the court_of_appeals for the eleventh circuit affirmed the district_court see 215_fedappx_933 11th cir mr barry subsequently filed a petition with this court respondent moved to dismiss mr barry’s case contending that his petition was not timely however in an order dated date we denied respondent’s motion in that order we warned mr barry that this court has repeatedly rejected the arguments mr barry raised in his petition and in his arguments before respondent’s appeals_office we also warned him that we would consider his continued maintenance of those arguments as grounds for imposing a penalty under sec_6673 discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir summary_judgment is appropriate in the instant case because the relevant facts are not in dispute the legal issue we must decide is whether petitioners are entitled to face-to-face collection_due_process hearings sec_6320 and b provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if an administrative hearing is requested the hearing is to be conducted by the office of appeals sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a taxpayer may also challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_1 following the hearing the appeals officer must determine whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of any applicable law or administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 in determining whether the requirements of any applicable law or administrative procedure have been met an appeals officer is not required to rely on any particular document 119_tc_252 in evaluating a taxpayer’s arguments an appeals officer is not required to consider irrelevant or frivolous arguments elias v commissioner tcmemo_2009_236 moline v commissioner tcmemo_2009_110 affd 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 although a sec_6330 hearing may consist of a face-to-face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs sec_6330 hearings have generally been informal 115_tc_35 we have held that it is not an abuse_of_discretion for an appeals officer to deny a taxpayer’s request for a face-to-face hearing where the taxpayer has raised only frivolous or groundless arguments elias v commissioner supra see also 117_tc_183 this court has jurisdiction to review an appeals officer’s determination sec_6330 where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an appeals officer’s determination will not be an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 125_tc_14 in each of the instant cases respondent’s appeals_office verified that respondent followed all applicable laws and administrative procedures the record in each case establishes that as required by sec_6330 in making its determination the appeals_office properly balanced the need for the efficient collection of tax with petitioners’ legitimate concerns that collection be no more intrusive than necessary throughout their extensive correspondence with respondent’s appeals_office petitioners failed to raise any nonfrivolous arguments and failed to offer any collection alternatives petitioners have not shown why it would be unfair or unduly intrusive to proceed with the collection actions petitioners filed notices of objection to respondent’s motions for summary_judgment notices of objection that are identical in all material respects in each of those notices of objection petitioners assert that they abandon the arguments made in their petitions regarding their rights to a face-to-face hearing before respondent’s appeals_office instead petitioners each claim that he or she is willing upon his or her release from prison to prepare original returns for the years at issue and at that time request collection alternatives however petitioners note that they reserve an argument for appeal regarding the authority of the commissioner to administer tax laws outside the district of columbia without internal revenue districts petitioners then devote five out of the six pages of their notices of objection to an argument that the irs lacks jurisdiction to administer tax laws outside the district of columbia petitioners’ good_faith in claiming that they are willing to prepare original tax returns and to discuss collection alternatives is belied by their unwillingness to actually abandon the same frivolous arguments they have continued to press since the beginning of these proceedings despite warnings that such arguments are frivolous moreover the time for petitioners to prepare those returns and suggest collection alternatives is long past on the basis of the foregoing we conclude that it would not have been productive for respondent to schedule face-to-face hearings accordingly we hold that it was not an abuse_of_discretion for respondent to determine that it was appropriate to sustain the notices of federal_tax_lien and no genuine issue of material fact exists requiring trial we shall therefore grant respondent’s motions for summary_judgment we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless in our order dated date we warned mr barry that we have frequently imposed the sec_6673 penalty on taxpayers who have continued to advance arguments similar to those he has made throughout these proceedings despite the fact that petitioners received similar warnings from respondent’s appeals_office and despite the fact that the district_court and the court_of_appeals for the eleventh circuit rejected similar arguments advanced by petitioners during their criminal trials see 371_fedappx_3 11th cir united_states v barry no 08-cr-56-ftm-99spc m d fla date petitioners continued to advance the same frivolous arguments before this court accordingly we shall impose a penalty pursuant to sec_6673 of dollar_figure in the case at docket no 4754-07l and dollar_figure in each case at docket nos 5026-07l and 25882-08l to reflect the foregoing appropriate orders and decisions will be entered for respondent
